Citation Nr: 0602636	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-15 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

A motion to advance this case on the Board's docket was 
granted by the Board in December 2005, for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the claims file was rebuilt in July 
2001.  However, there is neither indication in the claims 
file that a proper search for the original claims file was 
conducted, nor that it was rebuilt in accordance with VA 
procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, 
Section D.  All attempts to locate and/or rebuild the 
original claims file in according with proper procedures must 
be documented in narrative form and associated with the 
claims file.

Additionally, the March 2003 rating decision denied the 
veteran's claim for entitlement to service connection for 
hypertension on the basis that no new and material evidence 
had been submitted.  However, the claims file has no evidence 
or date of the previous VA decision and notice thereof.  
Indeed, there is no evidence of any previous claims for 
service connection for hypertension being filed.  

A request to the National Personnel Records Center (NPRC) for 
the veteran's service medical records was made in February 
2003.  NPRC responded that "standard source document(s)" 
were not available; however, records from the Surgeon 
General's Office were mailed.  VA is directed to assist 
veteran in obtaining sufficient evidence from alternative or 
collateral sources, however, it is not shown from the claims 
file that this was accomplished. 

Although a letter dated in October 2002 notified the veteran 
of the evidence needed to substantiate a claim for 
entitlement to service connection for hypertension on a 
direct basis, the RO developed and denied the claim on the 
basis of finality.  

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1MR, Part III, 
Chapter 4.  All pertinent documentation 
and inquiries must be associated with 
the claims file.  All attempts to 
secure the veteran's service medical 
records and original claims file must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain the service medical 
records and original claims file, the 
RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  For any 
unavailable U.S. Government records, 
the RO must indicate in writing that 
further attempts to locate or obtain 
such records would be futile.  The 
veteran and his representative must 
then be given an opportunity to 
respond.  

2  The RO must notify the veteran and 
his representative of the missing 
original claims file, and specifically 
request their assistance in obtaining 
any relevant medical records or other 
documents pertaining to the claim that 
the veteran and/or his representative 
may have in their possession or are 
aware of.  The veteran should also be 
advised that he may submit or identify 
any evidence which might be relevant to 
assist him in establishing his claim, 
to include copies of service medical 
records, postservice medical opinions 
or records, lay statements, original 
rating decision(s), notice letter(s) to 
the veteran of those decision(s), or 
any other evidence that shows a 
relationship between his currently 
diagnosed hypertension and his military 
service, to include evidence of an 
inservice diagnosis of hypertension, or 
that hypertension was diagnosed within 
one year subsequent to his service 
discharge.  The veteran must be 
requested to sign and submit 
appropriate consent forms to release 
any private medical records to VA.  Any 
records identified and not already of 
record must be obtained and associated 
with the existing claims file.  

3.  After the above development has 
been completed, the RO must then review 
and readjudicate the issue on appeal.  
If the RO determines from a review of 
the evidence of record that the issue 
of hypertension has been previously 
considered and denied, evidence of the 
previous decision and notice to the 
veteran must be associated with the 
claims file.  Additionally, the claims 
file must contain sufficient 
documentation for VA to determine what 
evidence was considered in the prior 
denial and the basis of the previous 
denial.  If there is sufficient 
evidence of a previously denied claim 
of entitlement to service connection 
for hypertension, the RO must notify 
the veteran of any information and 
evidence needed to substantiate and 
complete his claim to reopen, notice of 
what part of that evidence is to be 
provided by the veteran, and notice of 
what part VA will attempt to obtain.  
See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).  

If there is no evidence that can be 
associated with the claims file that 
can document the above elements of a 
finally decided claim for service 
connection, the RO must proceed to 
adjudicate the issue of entitlement to 
service connection for hypertension on 
the merits.  

4.  If the benefit remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 86 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

